Citation Nr: 0738806	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-03 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initially compensable evaluation for 
service-connected impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions promulgated 
in September 2002 and May 2003 by the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma.  The 
veteran's claims file comes from the VA Regional Office in 
No. Little Rock, Arkansas (RO).

The veteran provided testimony at a Board hearing before the 
undersigned in September 2007.  A transcript of this hearing 
has been associated with the veteran's VA claims file.


FINDINGS OF FACT

1.  An unappealed September 1995 rating decision denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Evidence associated with the claims file since the 
September 1995 rating decision was not of record at the time 
of the September 1995 rating decision and relates to 
unestablished facts necessary to substantiate the veteran's 
claim of entitlement to service connection for PTSD.

3.  The veteran has a current diagnosis of PTSD that is 
associated with a reported stressor which has been verified 
to have occurred during his period of active military 
service.

4.  The medical evidence of record shows that the veteran's 
service-connected impotence is manifested by erectile 
dysfunction without deformity of the penis or testicles.


CONCLUSIONS OF LAW

1.  The evidence received since the September 1995 rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 4.125 (2007).

3.  The criteria for an initially compensable evaluation for 
impotence have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 
7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in regard to the PTSD claim, this law 
does not preclude the Board from adjudicating the issue 
involving the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for PTSD as the Board is taking action favorable 
to the veteran by reopening the claim and granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

With respect to the veteran's impotence claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
A letter dated in April 2003 satisfied the duty to notify 
provisions.  An additional letter was also provided to the 
veteran in October 2004, after which the claim was 
readjudicated.  Although these letters did not notify the 
veteran of the effective dates regulations or the potential 
assignment of disability evaluations, there is no prejudice 
to the veteran because service connection was granted for 
impotence.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The veteran's service medical records and VA 
medical treatment records have been obtained.  A VA 
examination was provided to the veteran in connection with 
his claim.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

PTSD

An unappealed rating decision in September 1995 denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that the evidence of record did not show that 
the veteran had a diagnosis of PTSD that met the VA 
diagnostic criteria and the veteran did not have confirmed 
stressor.  The relevant evidence of record at the time of the 
September 1995 rating decision consisted of the veteran's 
service medical records, service personnel records, and an 
August 1995 VA PTSD examination report.

The veteran did not file a notice of disagreement after the 
September 1995 rating decision.  Therefore, the September 
1995 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In August 2002, a claim to reopen the issue of entitlement to 
service connection for PTSD was received.  Evidence of record 
received since the September 1995 rating decision includes a 
January 2006 VA fee-based psychiatric examination report and 
a February 2007 United States Armed Services Center for Unit 
Records Research (CURR) response note.  Both of these pieces 
of evidence are "new" in that they were not of record at 
the time of the September 1995 rating decision.  Furthermore, 
the January 2006 VA fee-based psychiatric examination report 
gave a diagnosis of PTSD that met VA diagnostic criteria and 
related the diagnosis to a list of specific in-service 
stressors.  The February 2007 CURR response note provided 
information that confirms some of these same stressors.  
Accordingly, both pieces of evidence are material as they 
relate to unestablished facts necessary to substantiate the 
veteran's claim of entitlement to service connection for 
PTSD.  In addition, this evidence presents a reasonable 
possibility of substantiating his claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim of entitlement 
to service connection for PTSD is reopened.

Adjudication of the veteran's PTSD claim does not end with 
the determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is true without 
regard to other evidence of record no longer applies.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  However, if the veteran did not engage in 
combat with the enemy or if the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 
1, 6 (1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any psychiatric 
disorders.  The service medical records show that the veteran 
was treated multiple times by the 349th Dispensary, APO 
96312, in July 1971, November 1971, December 1971, and 
January 1972.

In a January 2006 VA fee-based psychiatric examination 
report, the veteran stated that he served as a supply clerk 
in Cam Ranh Bay, Vietnam, from 1971 to January 1972.  The 
veteran stated that in August 1971 he was within 10 feet of a 
North Vietnamese solider, but was unable to fire because of a 
problem with his rifle.  He stated that in September 1971, 
the depot was hit by a satchel charge.  The veteran stated 
that in October 1971, the Air Force depot was attacked.  
After a review of the veteran's history and a mental status 
examination, the examiner stated that the veteran had a 
diagnosis of PTSD that met the criteria of DSM IV.

A February 2007 CURR response note stated that

[t]he Vietnam War Chronology states that 
on May 23, 1971, the petroleum tank farm 
at Cam Ranh Bay was attacked by enemy 
sappers, resulting in almost two million 
gallons of fuel destroyed. . . .  We have 
reviewed the Morning Reports (MR) 
submitted by the 155th Transportation 
Company (terminal service) for 1971.  We 
could not find [the veteran's] name 
listed on the unit roster, dated May 31, 
1971 or on any of the MRs.  However, some 
Morning Reports for some days were 
missing.  The Operational Report-Lessons 
Learned (OR-LL) submitted by the 54th 
General Support Group for the period 
ending October 31, 1971 states that on 
May 23, 1971, the tank farm at Cam Ranh 
Bay was attacked by sappers resulting in 
a loss of almost two million gallons of 
fuel.  The Air Force ammunition storage 
area was attacked on August 25, 1971.  
The Daily Staff Journals (DJ) submitted 
by the 54th General Support Group states 
that on March 20, 1971 two rockets hit 
Cam Ranh Bay by post number 3, and on May 
23, 1971 the petroleum storage area came 
under small arms fire and a sapper 
attack.

In addition, at the September 2007 hearing, the veteran 
testified that he was stationed at Cam Ranh Bay from February 
1971 to January 1972.  He stated that the incident where he 
was unable to fire on a North Vietnamese soldier due to a 
problem with his rifle occurred after the "Depot was hit" 
that day.  The veteran stated that the North Vietnamese he 
saw had a satchel charge.  He also stated that the Air Force 
depot was attacked while he was nearby between June 1971 and 
September 1971.

In this case, no objective evidence exists to establish that 
the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The veteran's 
service records indicate that he served as an armorer and a 
packing and crating specialist in Vietnam in Company C, Troop 
Command, from February 16, 1971 to October 6, 1971, and in 
the 155th Transportation Company from October 7, 1971 to 
January 22, 1972.  There are no references to combat in the 
veteran's service personnel records.  He did not earn any 
decorations, medals, badges, ribbons, or awards indicative of 
participation in combat.  For these reasons, the Board 
concludes that the objective evidence of record does not 
indicate that he engaged in combat with the enemy.  
Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors.

Initially, the Board notes that the February 2007 CURR 
response note stated that the veteran's name was not listed 
on the May 31, 1971 unit roster for the 155th Transportation 
Company.  The veteran's service personnel records show that 
this is entirely accurate, as he was not stationed in the 
155th Transportation Company at that time.  From February 16, 
1971 to October 6, 1971 the veteran was stationed in Company 
C, Troop Command.  In a March 2007 Supplemental Statement of 
the Case, the RO cited the veteran's service in Company C, 
Troop Command as evidence that he was not in the area of Cam 
Ranh Bay during the attacks listed in the February 2007 CURR 
response note.  This is not substantiated by the record.

The veteran's service medical records show that he was 
treated by the 349th Dispensary, APO 96312, on July 24, 1971.  
At that time, the veteran was assigned to Company C, Troop 
Command.  However, the veteran received medical treatment in 
Vietnam a further 9 times by 349th Dispensary, APO 96312 
after this initial treatment, all of which occurred while the 
veteran was in the 155th Transportation Company.  
Accordingly, the veteran's service medical records show that 
Company C, Troop Command was located in the same place as the 
155th Transportation Company.  Since the evidence of record 
clearly shows that the 155th Transportation Company was 
stationed at Cam Ranh Bay during the veteran's period of 
service in Vietnam, therefore it also shows that Company C, 
Troop Command was stationed at Cam Ranh Bay.  Furthermore, 
there is no indication that the veteran was absent from his 
unit or otherwise in a different location at any time during 
his period of service in Vietnam.  As such, the evidence of 
record shows that the veteran was stationed at Cam Ranh Bay 
during the hostile fire incidents which CURR stated occurred 
on March 20, 1971, May 23, 1971, and August 25, 1971.

The January 2006 VA fee-based psychiatric examination report 
linked the veteran's diagnosed PTSD to multiple incidents of 
hostile fire at Cam Ranh Bay, to specifically include an 
attack on the Air Force depot.  In the September 2007 
videoconference hearing before the Board, the veteran stated 
that the attack on the Air Force depot occurred between June 
1971 and September 1971.  This corresponds to the time period 
of the attack verified by CURR.  Accordingly, the Board finds 
that this stressor has been corroborated.  As such, the Board 
finds that the veteran has a current diagnosis of PTSD that 
is associated with a reported stressor which has been 
verified to have occurred during his period of active 
military service.  See 38 C.F.R. § 3.304(f).

Accordingly, service connection for PTSD is warranted.  In 
reaching this decision, reasonable doubt was resolved in 
favor of the veteran.  Gilbert, supra.

Impotence

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's impotence claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for impotence.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claim and 
the initial rating decision are most probative of the degree 
of disability existing when the initial rating was assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for impotence was granted by a May 2003 
rating decision and a noncompensable (zero percent) 
evaluation was assigned under 38 C.F.R. § 4.115b, Diagnostic 
Codes 7599-7522, effective March 14, 2003.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that an unlisted genitourinary disorder, under 
Diagnostic Code 7599, was the service-connected disorder, and 
deformity of the penis with loss of erectile power, under 
Diagnostic Code 7522, was a residual condition.  See 38 
C.F.R. § 4.27 (2007) (unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99").

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any genitourinary 
disorders.

After separation from military service, an October 1998 VA 
outpatient mental health note stated that the veteran 
continued to have sexual dysfunction.  The medical evidence 
of record shows that impotence has been consistently 
diagnosed since October 1998.

A September 2005 VA fee-based medical examination report 
stated that he had experienced erectile dysfunction since 
1995.  On physical examination, the veteran's penis and 
testicles were normal and without deformity.

In a transcript of a September 2007 videoconference hearing 
before the Board, the veteran reported that he did not have 
any penile deformity because of his impotency or medications.

The veteran's impotence is currently rated as noncompensable 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Where 
the schedule does not provide a zero evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7522, 
a 20 percent disability rating will be assigned when there is 
deformity of the penis with loss of erectile power.  38 
C.F.R. § 4.115b, Diagnostic Code 7522.

The medical evidence of record shows that the veteran's 
service-connected impotence is manifested by erectile 
dysfunction without deformity of the penis or testicles.  
Accordingly, a compensable evaluation is not warranted under 
Diagnostic Code 7522.  Furthermore, it is important to note 
that as a result of the veteran's service-connected 
impotence, special monthly compensation for loss of use of a 
creative organ has been established.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a) (2007).

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for impotence, there is no basis 
for staged ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49; see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria).


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened

Service connection for PTSD is granted.

An initial compensable evaluation for impotence is denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


